 Case 3:19-cv-02606-B Document 19-1 Filed 05/18/20               Page 1 of 2 PageID 323



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


NURSERY DECALS AND MORE, INC.,
                                                             Case No. 3:19-cv-02606
            Plaintiff,

v.
                                                             JURY TRIAL DEMANDED
NEAT PRINT, INC.,

            Defendant.


                               PROPOSED SCHEDULING ORDER

         January 18, 2021             AMENDMENTS TO PLEADINGS AND ADDITION OF NEW
                                      PARTIES
                                      Party requesting joinder will furnish a copy of this
                                      scheduling order to new parties.
          March 15, 2021              EXPERTS
                                      Plaintiff, or party with the burden of proof, will
                                      designate expert witnesses in writing, listing the
                                      qualifications of each expert, the opinions the expert
                                      will present, and the bases for the opinions as required
                                      under Federal Rule of Civil Procedure 26(A)(2).
          April 13, 2021              Defendant, or party without the burden of proof, will
                                      designate expert witnesses in writing, listing the
                                      qualifications of each expert, the opinions the expert
                                      will present, and the bases for the opinions as required
                                      under Federal Rule of Civil Procedure 26(A)(2).
           May 29, 2021               DISCOVERY
                                      Counsel may, by agreement continue discovery beyond
                                      the deadline. No continuance will be granted because
                                      of information acquired in post-deadline discovery.
          June 15, 2021               MOTIONS DEADLINE
                                      Including any motion challenging an expert witness
                                      (only motions in limine on issues other than experts
                                      may be filed after this date). The motion deadline may
                                      not be changed by agreement.




PROPOSED SCHEDULING ORDER
 Case 3:19-cv-02606-B Document 19-1 Filed 05/18/20                  Page 2 of 2 PageID 324



To be determined by the Court.          JOINT PRETRIAL ORDER
                                        THE DEFENDANT shall supply the Plaintiff with a final
                                        version of its pretrial order by this date. (Where
                                        available, Defendant should supply Plaintiff with an
                                        electronic copy.)
To be determined by the Court.          THE PLAINTIFF is responsible for filing the pretrial order
                                        by this date. All Motions in Limine must also be filed
                                        by this date.
To be determined by the Court.          DOCKET CALL is set at 1:30 p.m. in Courtroom 8C.
August 10, 2021                         TRIAL



      The Clerk shall enter this Order and provide a copy to all parties.


      SIGNED on ________________________, at Dallas, Texas.




                                            UNITED STATES DISTRICT JUDGE




PROPOSED SCHEDULING ORDER                                                                   PAGE 2
